 

  [tv487458_ex10-18img1.jpg] Exhibit 10.18

 

AGREEMENT FOR CONSULTING SERVICES

 

 

This CONSULTING AGREEMENT (this “Agreement”) is made by and among INNOVATE
BIOPHARMACEUTICALS, INC. (“COMPANY”), a Delaware corporation, with its principal
place of business at 8480 Honeycutt Road, Suite 120, Raleigh, NC 27615, and
DAVID OLERT (“CONSULTANT”) effective as of this 17th day of February, 2018.
Capitalized terms used by not defined herein shall have the meanings ascribed to
such terms in the Agreement and Plan of Merger and Reorganization by and among
Monster Digital, Inc. (now Innovate Biopharmaceuticals, Inc.), a wholly owned
subsidiary of Monster Digital, Inc., Monster Merger Sub, Inc., a Delaware
corporation, and Innovate Biopharmaceuticals Inc. (now IB Pharmaceuticals Inc.),
a Delaware corporation (the “MERGER AGREEMENT”).

 

WITNESSETH

 

WHEREAS, prior to the completion of the MERGER AGREEMENT, CONSULTANT served as
the Chief Financial Officer of Monster Digital, Inc.;

 

WHEREAS, COMPANY desires and may in the future desire to engage CONSULTANT to
perform the consulting services described herein; and

 

WHEREAS, CONSULTANT desires to render professional consulting services to
COMPANY in the solution of agreed upon problems and the performance of agreed
upon tasks as hereinafter provided;

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
covenants herein contained, the parties hereto agree as follows:

 

1.Consulting Services.  COMPANY hereby offers to engage CONSULTANT, and
CONSULTANT hereby accepts engagement by COMPANY, to perform the professional and
consulting services identified on Exhibit A hereto. Services that CONSULTANT
agrees to perform hereunder shall be performed subject to and in accordance with
this Agreement. CONSULTANT shall use commercially reasonable efforts to keep
COMPANY advised of the progress of the services, to permit representatives of
COMPANY to inspect from time to time and at reasonable times such results of
said consulting services as are susceptible of inspection, and to keep records
of time worked and out-of-pocket expenses incurred that the parties have agreed
in writing shall be reimbursed by COMPANY and to make such records available to
COMPANY at reasonable times and on reasonable advance notice. CONSULTANT shall
report to Joanne Zach and such other persons at COMPANY as designated by
COMPANY.

 

 Page 1 of 7

 

 

2.Payment of Consulting Fees/Reimbursement of Expenses.

 

(a)          In consideration for CONSULTANT’S acceptance of this Agreement and
the performance by CONSULTANT of the professional consulting services as
contemplated hereby, COMPANY shall pay CONSULTANT consulting fees based on each
hour of consulting services performed by CONSULTANT at the rate of one-hundred,
twenty-five dollars ($125) per hour, payable in accordance with the provisions
of this Agreement. In addition, upon CONSULTANT’s continued and satisfactory
service through the end of the Initial Term, including through the filing of the
Form 10-K, CONSULTANT shall be eligible to be paid the sum of ten-thousand
dollars ($10,000) as a completion bonus (the “Completion Bonus”).

 

(b)          COMPANY shall reimburse CONSULTANT for all reasonable and customary
out-of-pocket expenses incurred by CONSULTANT in performing his professional
services hereunder, provided that such expenses are pre-approved in writing by
COMPANY and CONSULTANT provides COMPANY with supporting receipts and
documentation for such expenses that is satisfactory to COMPANY. COMPANY shall
reimburse CONSULTANT for such expenses within thirty (30) days of receipt of
adequate documentation.

 

(c)          CONSULTANT shall submit to the COMPANY a statement and invoice
detailing the services provided and the time incurred by the fifth day of the
month after the month in which services are rendered. COMPANY shall make payment
by check or wire transfer delivered to CONSULTANT within thirty (30) days after
receipt of CONSULTANT’s invoice. The COMPANY shall pay the Completion Bonus, if
earned, in lump sum within fifteen (15) days of the end of the Initial Term.

 

3.Confidentiality; Proprietary Rights. The terms of that certain Confidentiality
Agreement dated February 17, 2018, between COMPANY and CONSULTANT with respect
to confidential information, proprietary information and intellectual property
rights] shall continue in full force and effect and apply to CONSULTANT and his
provision of services under this Agreement.

 

4.Term. Unless earlier terminated as hereinafter provided, the term of
CONSULTANT’S engagement under this Agreement shall begin as of the date of the
Separation, and continue until the date on which COMPANY files its Form 10-K of
the fiscal year ended December 31, 2017 (the “Initial Term”), with such term
automatically renewing for successive three month periods thereafter unless
earlier terminated as provided herein (the “Term”).

 

5.Termination.  COMPANY reserves the right to discontinue at any time any work
with respect to which CONSULTANT shall have been performing consulting services
hereunder by giving CONSULTANT written notice of such discontinuance. In
addition, immediately if COMPANY materially breaches this Agreement, or upon 45
days’ prior written notice following completion of the Initial Term, CONSULTANT
may terminate this Agreement. The failure by COMPANY to pay when due any amounts
payable to CONSULTANT hereunder shall constitute a material breach of this
Agreement. In the event of the discontinuance of services by COMPANY or
termination by CONSULTANT (as the case may be) of this Agreement as hereinbefore
provided, COMPANY shall be obligated to pay CONSULTANT (in accordance with the
provisions for and limitations with respect to payment set forth herein) all
amounts payable to CONSULTANT hereunder up to and including the date on which
CONSULTANT receives actual notice of such discontinuance by COMPANY or the date
of such termination by CONSULTANT, whichever is applicable. COMPANY’S
obligations hereunder shall survive the termination of this Agreement.

 

 Page 2

 

 

6.Relationship of the Parties.  The business relationship between CONSULTANT and
COMPANY shall be that of independent contractor and not employer-employee or
principal-agent. CONSULTANT is not and will not be an employee of COMPANY under
the meaning of any federal or state unemployment or insurance laws or workers’
compensation laws or otherwise, and CONSULTANT shall not be entitled to or shall
not be provided any medical coverage, insurance of any kind, vacation pay,
pension benefits or any other type of employee benefit by COMPANY. Neither party
shall have the authority to legally bind the other in contract, debt or
otherwise or to represent itself as an agent, employee or in any other capacity
of the other.

 

7Taxes. CONSULTANT will be responsible for the payment of taxes on CONSULTANT’s
entire compensation under this Agreement, including income taxes, employment and
unemployment, Medicare and social security taxes and other or similar taxes
required by application of law. COMPANY shall not withhold any taxes in
connection with the compensation paid to CONSULTANT hereunder. Such payments
shall be the sole responsibility of CONSULTANT, and CONSULTANT agrees to file
all required forms and make all required payments appropriate to CONSULTANT’s
tax status when and as they become due. CONSULTANT agrees to indemnify COMPANY,
and each of its officers, directors and employees from and against all payments,
losses, costs, liability, expenses, damages, fines, penalties and judgments
(including, without limitation, actual attorneys’ fees and expenses) incurred by
COMPANY or any of its officers, directors or employees as a result of a failure
by CONSULTANT (a) to pay all the taxes due in connection with the compensation
paid to CONSULTANT under this Agreement, (b) to respond to any administrative
inquiry concerning CONSULTANT’s payment of such taxes, or (c) to defend against
any administrative or judicial proceeding with respect to CONSULTANT’s payment
of such taxes.

 

8.Entire Agreement/Binding Effect.  This Agreement contains the complete
understanding between the parties with respect to the subject matter hereof, and
supersedes all other agreements, whether written or oral, between the parties
concerning such subject matter; provided, however, that for the avoidance of
doubt CONSULTANT acknowledges and agrees that the execution of this Agreement
does not alter his obligations under any other agreements (including, without
limitation, any employment, severance, confidentiality or other similar
agreements) between CONSULTANT and COMPANY. This Agreement shall be binding on
and inure to the benefit of the parties and their respective successors and
permitted assigns. This Agreement shall not amend in any way the Separation
Agreement and Release of Claims that CONSULTANT and COMPANY entered into on
January 26, 2018. In addition, the parties intend that CONSULTANT incurred a
“Separation from Service” within the meaning of Section 409A of the Internal
Revenue Code (the “Code”) from COMPANY on the Separation date, and that the
parties do not intend that the level of services provided by CONSULTANT under
this Agreement, or otherwise, will alter or affect such Separation from Service.

 

 Page 3

 

 

9.Modifications.  No waiver or modification of this Agreement or any provision
hereof shall be valid and no evidence of waiver or modification shall be offered
or received in evidence in any proceeding, arbitration or litigation between the
parties hereto arising out of or affecting this Agreement or the rights or
obligations of the parties hereunder, unless such waiver or modification is in
writing duly signed by both parties.

 

10.Assignment.  This Agreement is not assignable by CONSULTANT or COMPANY
without the prior written consent of the other party; provided, however, that
COMPANY may assign this Agreement to any affiliate of COMPANY without the
consent of CONSULTANT. Any assignment in violation of this Section 10 shall be
void.

 

11.Governing Law; Jurisdiction.  This Agreement shall be interpreted and
construed in accordance with the laws of the State of North Carolina. Any and
all claims, controversies and causes of action arising out of or relating to
this Agreement, whether sounding in contract, tort or statute, shall be governed
by the laws of the State of North Carolina, including its statutes of
limitations, without giving effect to any conflict-of-laws or other rule that
would result in the application of the laws of a different jurisdiction. The
parties consent and agree to submit and be subject to the exclusive jurisdiction
of the Federal and State courts located in Wake County, North Carolina for the
resolution of all claims, controversies and causes of action arising out of or
relating to this Agreement.

 

12.Notices.  All notices and other communications under this agreement shall be
in writing and shall be given to the parties at their respective addresses set
forth below, or to such other address or telecopy number as either party may
designate by written notice in the manner provided herein, and shall be sent by
(a) hand delivery, (b) certified mail, return receipt requested, postage
prepaid, (c) a recognized overnight delivery service, or (d) telecopy or other
means of facsimile or by email.

 

IF TO CONSULTANT:

David Olert 

PO box 1401

Thousand Oaks, CA 91358

Dolert@hotmail.com

 

IF TO COMPANY:

Innovate Biopharmaceuticals, Inc.

8480 Honeycutt Road, Suite 120

Raleigh, NC 27615

Attn: Kendyle Woodard

Email: kwoodard@innovatebiopharma.com

 

13.Representations of CONSULTANT.  CONSULTANT represents that it is under no
obligation, contractual or otherwise, to any other person, institution or other
entity that would prohibit the rendering of services called for in this
Agreement or that would prohibit the payments for professional services in the
amount and the manner as set forth herein.

 

 Page 4

 

 

14.No Waiver. No failure or delay by a party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof or the exercise of any right, power or privilege
hereunder.

 

15.If any term or provision of this Agreement is held to by a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms
and provisions of this letter agreement shall remain in full force and effect
and shall in no way be affected, impaired or invalidated.

 

16.Survival.  In addition to the provisions of this Agreement that, by their
terms, survive the termination or expiration of this Agreement, Sections 7–15,
and COMPANY’S obligation to pay CONSULTANT’S fees and expenses as provided
herein, shall survive the termination or expiration of this Agreement.

 

[Signature page follows]

 

 Page 5

 

 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed as of the date set forth above.

 

Innovate Biopharmaceuticals, Inc.   David Olert           By: /s/ Kendyle
Woodard   By: /s/ David Olert           Name: Kendyle Woodard   Name: David
Olert           Title: Director   Title: Consultant

 

   

 

 

EXHIBIT A

 

CONSULTANT will perform such services related to the preparation of COMPANY’s
financial statements, filings with the Securities and Exchange Commission,
filings with the Nasdaq Stock Market and other related matters as requested by
COMPANY from time to time, including, without limitation, preparing specified
sections of COMPANY’s 2017 Annual Report on Form 10-K, coordinating with
COMPANY’s independent auditor and other related matters. CONSULTANT acknowledges
and agrees that the provision of these services and the completion of these
items in accordance with the timelines provided by COMPANY is critical so that
COMPANY is able to meet its regulatory and contractual obligations.

 

   

 